Citation Nr: 0946335	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-08 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated at 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in March 2008, and a 
substantive appeal was received in March 2008.  The Veteran 
testified at a Board video hearing in June 2009.


FINDING OF FACT

The Veteran's PTSD is productive of a disability picture 
which more nearly approximates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent (but no higher) disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2007 
and June 2007 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Court has held that in a claim for an increased initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
further notice is not required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008). 

Moreover, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
Therefore, no further notice is needed under VCAA.

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in March 2007 and 
December 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Under this regulatory 
provision:

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); the inability to establish and maintain effective 
relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning.  A GAF of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 
38 C.F.R. § 4.130.

Factual Background

In December 2006, the Veteran's sister submitted a letter 
documenting the Veteran's startle response, sleep 
difficulties, and avoidance symptoms.  In March 2007, the 
Veteran submitted a statement describing his experiences.  He 
noted that he has little patience with other people and very 
little social life outside of work.  He did note that he 
successfully maintains a job as a postal carrier.  He also 
reported that he is currently in his second marriage and 
blames the deterioration of the first one on his PTSD 
symptoms.  

In March 2007, the Veteran's therapist submitted a letter 
addressing the Veteran's symptoms.  He noted that the Veteran 
was assigned a GAF score of 45 in December 2006.  The 
Veteran's symptoms at the time included anger, intrusive 
thoughts, and insomnia.  Specifically, he reported intrusive 
combat memories, nightmares, and flashbacks.  He also 
described social detachment, alienation, and hypervigilant 
behaviors.  The examiner noted that the Veteran's report has 
been consistent and credible.  

Also in March 2007, the Veteran was afforded a VA 
examination.  The Veteran reported increasing dreams of 
Vietnam and depression.  The examiner found no impairment of 
thought process or of communication.  He noted no delusions 
or hallucinations.  The Veteran was neatly and cleanly 
dressed in casual clothes with good hygiene and grooming.  
His mood was appropriate to his thought content.  His eye 
contact was good.  He exhibited no inappropriate behavior 
during the interview.  The examiner found that the Veteran 
was not homicidal, but did have suicidal ideation a few 
times.  He was able to maintain personal hygiene and other 
basic activities of daily living.  He was oriented to person, 
place, time, and situation.  His long term memory was good, 
but regarding short term memory, he sometimes forgets things.  
He showed no history of obsessive or ritualistic behavior.  
His speech was goal oriented and logical with good tone and 
rhythm.  He reported no panic attacks.  The examiner found no 
impaired impulse control.  He noted difficulty going to sleep 
accompanied by early morning awakening.  He was able to 
abstract and conceptualize.  His comprehension was good, 
perception normal, and coordination good.  He showed no signs 
or symptoms of psychosis and no organic brain syndrome.  He 
had minimal insight, but good judgment.  The examiner noted 
that the Veteran tended to exaggerate his symptoms, stating 
that it is too hard to fight them any more and so now he 
expects compensation for them.  He did have daily intrusive 
memories and dreams.  He shows signs of avoidance and 
described limited interest in life activities and restricted 
range of affect.  He also noted hyperarousal with difficulty 
falling asleep, irritability, outbursts of anger, and some 
hypervigilance.  The examiner assigned a GAF score of 55 at 
the time of the examination and 60 for the previous year. 

In January 2008, the Veteran was alert, oriented, able to 
communicate clearly, and reported no suicidal or homicidal 
ideation.  Later in January 2008, he complained of anger and 
social detachment, and nightmares.  He was again alert, 
oriented, able to communicate clearly, and reported no 
suicidal or homicidal ideation.  In March 2008, the Veteran 
complained of anger and social detachment again.  The 
examiner again described the Veteran as alert, oriented, able 
to communicate clearly, and reported no suicidal or homicidal 
ideation.  He also noted symptoms of ongoing anger that can 
be triggered quickly.  

In March 2008, the Veteran's therapist submitted a letter 
summarizing the Veteran's symptoms.  He noted that the 
Veteran started medication for depression and anxiety and 
attended group and individual therapy.  The Veteran described 
incidents, sometimes daily, of heightened anxiety up to a 
level of 10 out of 10 that includes a feeling of panic with 
increased heart rate and shakiness.  The therapist noted that 
his symptoms included difficulties in social situations, 
conflicts with supervisors or managers, increased anger, a 
lack of social interaction, and decreased short term memory.

In May 2008, the Veteran reported anger and social 
detachment.  He noted that his medication helped in terms of 
feeling less depressed, angry, and agitated, and that he 
reacted less to stressors, however he noted that he is more 
tired and a bit "like a zombie" on the medication.  The 
Veteran was described as alert, oriented, able to communicate 
clearly, and without any suicidal or homicidal ideation.  He 
lost weight with diet and exercise.  The examiner noted 
ongoing symptoms including anger and social detachment with 
some improvement with medication in the degree of anger and 
feeling depressed.  

In August 2008, the Veteran complained of irritability or 
anger in social interactions.  The examiner once again 
described the Veteran as alert, oriented, able to communicate 
clearly, and without any suicidal or homicidal ideation.

In August 2008, the Veteran's therapist again submitted a 
letter addressing the Veteran's symptoms and treatment.  He 
again noted frequent nightmares and avoidance symptoms.  He 
also noted intense emotional reactions to others, chronic 
severe insomnia, and hypervigilant emotions and behaviors.  
The therapist assigned a GAF score of 40 due to how fixed and 
severe his symptoms continue to be despite some benefit from 
treatment.  

In October 2008, the Veteran complained to a social worker of 
feeling angry and socially detached.  He was alert, oriented, 
able to communicate clearly with some animation, and without 
suicidal or homicidal ideation.  He continued to report 
nightmares.  In November 2008, the Veteran complained of 
anger and social detachment.  The social worker noted ongoing 
anger and social detachment. The Veteran was alert, oriented, 
able to communicate clearly, and reported no suicidal or 
homicidal ideation.  The examiner noted that the Veteran 
continued to live with his wife, work fulltime as a postal 
carrier, and had communication or contact with family.  The 
examiner described the Veteran's symptoms as severe or 
serious re-experiencing of combat (memories, nightmares, 
flashbacks, distress at reminders), avoidances and 
constriction (avoiding thoughts or talk about combat, having 
lost interest in non-work activities, feeling detached and 
alienated from others, and having some emotional constriction 
with positive feelings), and physical arousal (insomnia, 
anger, poor concentration and short term memory, and ongoing 
hypervigilance and startle reactions).  The social worker 
assigned the Veteran a GAF score of 45.  

The Veteran was afforded another a VA examination in December 
2008.  At that time, the Veteran noted that he had difficulty 
controlling his outbursts of anger.  He noted depression and 
flashbacks.  He also noted that he startles easily, panics, 
and withdraws.  He described himself as hypervigilant.  He 
avoided crowds and reported feeling emotionally numb and 
suicidal.  He had serious feelings of guilt and was diagnosed 
with PTSD. The Veteran was married and maintained a job as a 
postal carrier.  Upon mental examination, the Veteran 
appeared, well-developed, well-nourished, and casually 
groomed, although somewhat disheveled with his beard 
partially grown out.  His attitude and eye contact were 
appropriate.  He was calm with mild to moderate agitation.  
He tended to raise his voice and become intense when 
speaking.  He was alert and oriented.  His memory and 
concentration appeared good.  He had problems with impulse 
control and inability to make and carry out plans.  His 
intelligence was average.  The examiner described his mood as 
anxious and depressed.  He had suicidal thoughts and violent 
thoughts.  He also noted problems falling asleep and staying 
asleep.  He reported flashbacks, depression, irritability, 
anger, panic, and guilt.  He also noted that he was easily 
agitated, however his affect appeared appropriate.  His 
speech was understandable, intense, coherent, and loud.  His 
stream of thought was relevant, logical and coherent.  The 
Veteran denied delusions, hallucinations, obsessions, and 
compulsions.  He had panic attacks and was phobic of crowds, 
but was capable of going to the grocery story himself.  He 
could not do abstractions.  The examiner noted that his 
depression was brought on by the PTSD.  He also reported that 
the Veteran's panic attacks were episodic and were more the 
result of a startle reflex to some trigger.  The examiner 
assigned the Veteran a GAF score of 60.  

In January 2009, the Veteran noted feeling angry and socially 
detached.  He was again noted as alert, oriented, able to 
communicate clearly, and without any suicidal or homicidal 
ideation.  The examiner noted that the Veteran's ongoing 
symptoms included feelings of anger and some social 
detachment.  He continued to live with his wife, work 
fulltime as a postal carrier, and speak positively of most 
family.

In March 2009, the Veteran reported anger and social 
detachment.  He complained that his wife feels the medication 
tends to slow him down even though it helps take the edge off 
anxiety, depression, and anger.  Examination revealed that 
the Veteran was alert, oriented, and able to communicate 
clearly, although sometimes with intense speech.  He reported 
no current suicidal or homicidal ideation although he has had 
some thoughts of both in the past.  Ongoing symptoms include 
anger and social detachment.  He continued to live with his 
wife, work fulltime, and communicate with some of his family.

In May 2009, noted symptoms including anger and social 
detachment.  He was alert, oriented, able to communicate 
clearly, and reported no current suicidal or homicidal intent 
or plan even with some recent passing thoughts.  The 
Veteran's symptoms including anger and social detachment were 
intensified by family stressors.  He lived with his wife and 
worked fulltime for the post office.

In June 2009, the Veteran's wife submitted a statement 
describing the Veteran's symptoms.  She described frequent 
and severe nightmares and forgetfulness.  She also 
illustrated his short temper.  In addition, she noted one 
incident when he lay in the middle of the road and refused to 
come into the house.  

Also in June 2009, the Veteran's therapist submitted another 
statement addressing the Veteran's symptoms and treatment.  
He noted ongoing incidents of increased anxiety and 
depression.  He noted anxiety or panic attacks that can occur 
a few times per week on average that include shaking, sense 
of loss of control, increased heart rate and perspiration, 
some shortness of breath, sometimes chest pain, some 
dizziness, and thoughts of dying. The examiner also noted an 
increase in feelings of depression accompanied by less 
interaction with others, difficulty concentrating, thoughts 
of death, occasional decreased appetite, and increased 
negative thoughts about himself.  The Veteran continued to 
experience chronic insomnia, averaging only three hours of 
sleep at times.  He also noted avoidance symptoms and 
increased difficulties with short term memory.  The therapist 
opined that these are credible and chronic issues that are 
part of the Veteran's PTSD and that do affect him with his 
work and social relationships, or lack thereof.  

In a July 2009 statement, the Veteran's daughter described 
the Veteran's startle response when awakened and in response 
to audiological triggers.  The Veteran's son also submitted a 
statement noting the Veteran's poor sleep habits and 
exaggerated startle response.

Analysis

To meet the criteria for a 50 percent disability rating, the 
evidence needs to show a disability picture consistent with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence in this case is not compelling, but after 
considering the overall impairment attributable to the PTSD, 
the Board believes that the disability picture more nearly 
approximates the criteria for a 50 percent rating.  In March 
2007, the Veteran described a restricted range of affect, 
although in  December 2008, the examiner noted that the 
Veteran's affect appeared appropriate.  

The Veteran's speech was at no point described as 
circumstantial, circumlocutory, or stereotyped.  In fact, the 
Veteran was consistently able to communicate clearly.   In 
March 2007, the examiner found no impairment of thought 
process or of communication and he noted that the Veteran's 
speech was goal oriented and logical with good tone and 
rhythm.  

Nevertheless, the Veteran did experience panic attacks more 
than once a week at times.  In March 2007, the Veteran 
reported no panic attacks.  In December 2008, the VA examiner 
reported that the Veteran had panic attacks and was phobic of 
crowds, but was capable of going to the grocery story 
himself.  In June 2009, his therapist reported anxiety or 
panic attacks that can occur a few times per week on average 
that include shaking, sense of loss of control, increased 
heart rate and perspiration, some shortness of breath, 
sometimes chest pain, some dizziness, and thoughts of dying.  

The evidence does not appear to show impairment of long term 
memory.  However, his short term memory was slightly affected 
as seen by his wife's complaints of forgetfulness.  His short 
term memory problems were also documented in the March 2007, 
March 2008, and October 2008 VA records.  In December 2008 
however, the examiner found that his memory and concentration 
appeared good.  In March 2007, the Veteran's judgment was 
described as good.  In March 2007, the examiner noted that 
the Veteran was able to abstract and conceptualize.  However, 
he could not do abstractions in December 2008.  The reported 
GAF scores also suggest a disability picture more in keeping 
with occupational and social impairment with reduced 
reliability and productivity.

The Veteran reported some difficulty with a manager at work 
and difficulty controlling his anger; however, the Veteran 
has consistently held down the same job over many years.  He 
has also been married for a number of years.  Moreover, he 
also apparently has a relationship with his grandchildren as 
well as his adult children, although he is short with them at 
times.  

In sum, the evidence suggests that the PTSD results in some, 
but not all, of the types of symptoms listed for a 50 percent 
rating.  Again, as already noted the rating criteria are 
intended to serve as examples.  After weighing the evidence, 
the Board believes that there is a state of equipoise on the 
question of whether the next higher rating of 50 percent is 
warranted.  Entitlement to a 50 percent rating is therefore 
warranted.  38 U.S.C.A. § 5107(b).  Also resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
a 50 percent rating is warranted for the entire period 
covered by this appeal; that is, from December 8, 2006.  
Fenderson. 

However, the Board further finds that the preponderance of 
the evidence is against a rating in excess of 50 percent at 
any time during the period covered by the appeal.  There is 
some suggestion of problems such as impulse control and 
occasional suicidal ideation, but there is no persuasive 
evidence of obsessional rituals, problems with speech, near 
continuous panic or depression, spatial disorientation or 
neglect of personal appearance and hygiene.  The evidence is 
against a finding that the PTSD results in occupational and 
social impairment with deficiencies in most areas due to the 
types of symptoms set forth as examples for a 50 percent 
rating under Code 9411.  The VA examination reports reflect 
GAF scores in the 50-60 range which appears to be consistent 
with the type of impairment contemplated by a 50 percent 
rating, but no higher.  The Board does acknowledge that 
social workers have reported GAF scored in the 40's, but the 
Board believes that the VA examinations conducted by 
psychiatrists (who have a higher level of specialized 
education and training), with benefit of full review of the 
claims file and examination of the Veteran, are entitled to 
more weight.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.
 
In this case, as discussed earlier, the Rating Schedule 
measures and fully contemplates the demonstrated aspects of 
the Veteran's PTSD disability so that extraschedular 
consideration is not warranted.




ORDER

Entitlement to a disability rating of 50 percent (but no 
higher) is warranted for the Veteran's PTSD, effective from 
December 8, 2006.  To this extent, the appeal is granted, 
subject to laws and regulations governing payment of VA 
monetary benefits.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


